DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note(s)
Examiner wishes to point out to applicant that claim(s) 1-11 is/are directed towards a product. For products (e.g. machines/apparatuses, manufactures, or compositions), the claim limitations will define discrete physical structures or materials (See MPEP § 2103C). Determination of patentability is based on the product itself (i.e. differences in product characteristics), and not on its method of production (See MPEP § 2113).
Examiner wishes to point out to applicant that claim(s) 12-18 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP §§ 2114 II and 2115 for further details). 
Examiner wishes to point out to applicant that claim(s) 19-20 is/are directed towards a method and that to be entitled to patentable weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. For methods, the claim limitations will define steps or acts to be performed (See MPEP § 2103C). 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a build job, classified in at least B33Y80/00 and B22F10/40.
II. Claims 12-18, drawn to three-dimensional (3-D) print apparatus, classified in at least B29C64/20, B29C64/205, and B33Y30/00. 
III. Claims 19-20, drawn to method for additive manufacturing, classified in in at least B29C64/153, B29C64/40, and B33Y10/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product made and apparatus. The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)). In this case, the product as claimed can be made by another and materially different apparatus. For instance, Invention II requires a leveler, an energy beam source, and a controller whereas Invention I does not. In addition, the product as claimed can be made by a stereolithography additive manufacturing apparatus or a fused disposition modelling additive manufacturing apparatus. 
Inventions I and III are related as product made and process of making. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed can be made by another and materially different process. For instance, Invention III requires 3D printing a surrogate support underneath at least one vulnerable region whereas Invention I does not. In addition, the product as claimed can be made by an injection molding method, an extrusion molding method, or a method comprising injection molding steps and 3D printing steps. 
Inventions II and III are related as apparatus for its practice and process. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the process as claimed can be practiced by another and materially different apparatus or by hand. For instance, Invention II requires a leveler, an energy beam source, and a controller whereas Invention III does not. In addition, the process as claimed 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different/separate classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (i.e. searching different classes/subclasses or electronic resources, or employing different search queries; See MPEP 808.02);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Claim(s) 1, 12, and 19 is/are generic to the following disclosed patentably distinct species: 
Types of surrogate support ([0014], [0072], and Fig. 3 of applicant’s published application):
A1. Simple surrogate support ([0014] and Fig. 3 of applicant’s published application);
A2. Contoured surrogate support ([0014] and Fig. 3 of applicant’s published application);
A3. Thin surrogate support ([0014] and Fig. 3 of applicant’s published application);
A4. Thick surrogate support ([0014] and Fig. 3 of applicant’s published application);
A5. Lattice surrogate support ([0014] and Fig. 3 of applicant’s published application);
A6. Non-uniform surrogate support ([0014] and Fig. 3 of applicant’s published application);
A7. Segmented surrogate support ([0014] and Fig. 3 of applicant’s published application);
A8. Internal surrogate support ([0014] and Fig. 3 of applicant’s published application); and
A9. Complex (lattice-segmented) surrogate support ([0014] and Fig. 3 of applicant’s published application);
Types of gaps ([0015], [0078], and Fig. 4 of applicant’s published application):
B1. Gaps comprising unfused powder ([0015] and Fig. 4 of applicant’s published application);
B2. Gaps comprising partially sintered powder ([0015] and Fig. 4 of applicant’s published application);
B3. Gaps comprising manual support ties ([0015] and Fig. 4 of applicant’s published application); and
B4. Gaps comprising a solid body ([0015] and Fig. 4 of applicant’s published application).

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics, structures, and functions for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
i. the species require a different field of search (e.g. searching different subclasses and/or
employing different search queries). See MPEP § 808.02. For instance, a different search query would be required for each mutually exclusive characteristic of each specie; and/or
ii. the examination of species is non-overlapping. For instance, prior art applicable to one specie
would not likely be applicable to another specie as the species are distinct in terms of structure,
design and/or function. Based on the prior art of record, it is unlikely that prior art applicable to
one specie would disclosed all the species; thus, additional search and consideration would be
required when examining more than one specie/embodiment. See MPEP § 806.04 (b). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A request of an oral election to the above restriction requirement was not made due to the complexity of the restriction requirement. See MPEP § 812.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743